DETAILED ACTION

Claim Status
Claims 1-9, 17, 21-30 is/are pending.
Claims 1-9, 17, 29-30 is/are allowable over the prior art of record.
Claims 21-24, 28 is/are rejected.
Claims 25-27 is/are objected.
Claims 10-16, 18-20 have been cancelled by Applicant.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Specification / Disclosure
The objections to the amendment filed 02/24/2020 under 35 U.S.C. 132(a) in the previous Office Action mailed 12/24/2020 has been withdrawn in view of the Claim Amendments filed 03/16/2021.

Claim Rejections - 35 USC § 112
The rejections under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, in the previous Office Action mailed 12/24/2020 has been withdrawn in view of the Claim Amendments filed 03/16/2021.

Terminal Disclaimer
The terminal disclaimer filed on 03/16/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,450,119 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Double Patenting
The nonstatutory double patenting rejections based on U.S. Patent No. 10,450,119 (BOSWELL ET AL) in the previous Office Action mailed 12/24/2020 have been withdrawn in view of the Terminal Disclaimer filed 03/16/2021.

Claim Rejections - 35 USC § 103 (AIA )
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 

Claims 21-24, 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over:
 	• BONE ET AL (US 2004/0065578), in view of YOSHIDA ET AL (US 2012/0003500)
 		or
 	• YOSHIDA ET AL (US 2012/0003500), in view of BONE ET AL (US 2004/0065578),
	BONE ET AL discloses soluble unit dose articles made from water-soluble films (e.g., polyvinyl alcohol-based, etc.) coated with protective barrier material which facilitate the formation of delayed release articles (e.g., for fabric treatment materials, etc.). (entire document; e.g., paragraph 0001-0002, 0005, 0007, 0077-0079, 0118-0122, etc.)  However, the reference does not specifically discuss the recited first and second layers.
 	YOSHIDA ET AL discloses gas-barrier films comprising a vapor-deposited organic polymer coating (e.g., poly-para-xylylene) with a typical thickness of 0.1-5000 nm directly over an inorganic layer (e.g., oxides of silicon, aluminum, magnesium, titanium, etc.) with a typical thickness of 0.1-500 nm coated on polymeric (e.g., polyvinyl alcohol) base films in order to provide packaging materials with excellent barrier properties. (paragraph 0002-0003, 0020-0022, 0039, 0044-0046, 0049, 0052-0053, 0074-0076, 0131, 0142-0145, etc.)  However, the reference does not specifically discuss soluble dose units.

 	Alternatively, regarding claims 21-24, 28, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form water-soluble unit dose articles as suggested by BONE ET AL using the barrier films of YOSHIDA ET AL which contain water-soluble base films (e.g., polyvinyl alcohol, etc.) in order to produce water-soluble individual dose packages which protects the package contents (e.g., from oxidation, etc.) and/or prevents premature dissolution or disintegration.

Response to Arguments
Applicant’s arguments filed 03/16/2021 with respect to claims 21-24, 28 have been considered but are moot because the new grounds of rejection necessitated by the Claim Amendments filed 03/16/2021.

Allowable Subject Matter
Claims 1-9, 17, 29-30 is allowable over the prior art of record.

Claims 25-27 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter: 
 	The prior art of record fails to disclose or suggest a soluble (i.e., dissolvable) unit dose article comprising a film consisting of the recited first layer comprising a water-soluble polymer and the recited vapor-deposited organic coating comprising poly-xylylene, wherein: the film is water-dispersible (claim 1); the film defines multiple compartments (claim 29).  
 	The prior art of record fails to disclose or suggest a soluble (i.e., dissolvable) unit dose article comprising a film comprising (in the following order): the recited first layer comprising a water-soluble polymer; the recited third layer comprising a vapor-deposited inorganic coating comprising metal oxide; and the recited second layer comprising a vapor-deposited organic coating comprising poly-xylylene; wherein the third layer comprising the vapor-deposited inorganic coating has a plurality of microfractures (claims 25-27).
	YOSHIDA ET AL (US 2012/0003500) and MIKAMI-JP ‘900 fails to disclose films consisting of the recited first layer and second layer (i.e., the reference requires additional layers) and fails to disclose metal oxide-based layers containing multiple microfractures; COOLEY ET AL (US 2016/0130538) and JIN ET AL (US 2018/0355135) fail to disclose layers containing poly-p-xylylene; BAKER ET AL (US 2017/0159178) and ARAKAWA (US 2006/0251905) fail to disclose soluble (dissolvable) articles or individual dose units.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 	


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Vivian Chen whose telephone number is (571) 272-1506.  The examiner can normally be reached on Monday through Thursday from 8:30 AM to 6 PM.  The examiner can also be reached on alternate Fridays.   
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Callie Shosho, can be reached on (571) 272-1123. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.   
 	The General Information telephone number for Technology Center 1700 is (571) 272-1700.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

May 5, 2021

/Vivian Chen/
Primary Examiner, Art Unit 1787